Exhibit 10.7

 

Key Employee

Grant No. XX-   -PS-GEO-1

 

[g188791ksi001.gif][g188791ksi001.gif]ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AGREEMENT

(Gold Equivalent Ounce Vesting)

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
performance shares relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in this cover page and the attachment (the “Agreement”). 
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Royal Gold, Inc. 2004 Omnibus Long-Term Incentive
Plan (the “Plan”).

 

Grant Date:

 

Name of Holder:

 

Holder’s Social Security Number:

 

Number of Performance Shares Covered by Grant:

 

Target:

 

Maximum:

 

 

This Performance Share grant is subject to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is available for
your review upon request to the Secretary.  You should carefully review the
Plan, and the Plan will control in the event any provision of this Agreement
should appear to be inconsistent with the terms of the Plan.

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

Grant No. XX-   -PS-GEO-1

 

[g188791ksi001.gif][g188791ksi001.gif]ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

 

Performance Shares - Number and Transferability

 

This grant is an award of performance shares in the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (the
“Performance Shares”). The purchase price for the Performance Shares is deemed
paid by your services to the Company. The number of Performance Shares, if any,
that may be issued pursuant to the terms of this Agreement shall be calculated
based on the attainment of specified performance goals, as set forth on the
attached Exhibit A. The maximum number of Performance Shares in which you may
vest is the number of shares covered by the award on the cover page, however you
may vest in a lesser number of Performance Shares (or no Performance Shares) if
the specified performance goals are not sufficiently attained. Your Performance
Shares may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Performance Shares be made subject to
execution, attachment or similar process.

 

 

 

Vesting

 

You will vest in the number of Performance Shares, if any, determined in
accordance with the terms of Exhibit A following the availability of financial
data upon which vesting can be calculated, but in no event later than
September 30 of the year in which the fiscal year ends, provided that, except as
otherwise set forth in this Agreement, you continue in continuous Service from
the Grant Date until the vesting date for any Performance Shares to which you
are entitled.

 

 

 

 

 

Except as otherwise provided in this Agreement, no additional Performance Shares
will vest after your Service has terminated for any reason.

 

 

 

 

 

All Performance Shares that have not vested as a result of performance or
otherwise as a result of the provisions of this Agreement on or prior to the end
of fiscal year 2020 will be forfeited.

 

 

 

 

 

The Compensation, Nominating and Governance Committee (the “Committee”) has the
authority to certify whether the vesting thresholds set forth in Exhibit A have
been achieved within the meaning of Treasury Regulations,
Section 1.162-27(e)(5). Further, the Committee shall determine if you have
incurred an Involuntary Termination and whether or not such Involuntary
Termination was in connection with a Corporate Transaction. Any such
determinations shall be made in the sole discretion of the Committee. The
resulting aggregate number of vested Performance Shares will be rounded down to
the nearest whole number of Performance Shares. You may not vest in more than
the maximum number of Performance Shares set forth on the cover sheet.

 

 

 

Involuntary Termination, With or without a Corporate Transaction

 

Notwithstanding the foregoing vesting rules, if you incur an Involuntary
Termination (as defined below), and such termination does not occur within the
period beginning ninety (90) days prior to and ending two (2) years after the
occurrence of a Corporate Transaction, then, you will be eligible to vest in a
prorated portion of the Performance Shares to which you would be entitled based
on the Company’s performance through the last day of the Company’s fiscal year
in which your Service is terminated and determined in accordance with the
Company’s practices as in effect at such time. Once the Committee has determined
the degree to which the performance criteria through the last day of the
Company’s fiscal year in which your Service is terminated has been satisfied,
your prorated vesting portion will be determined by multiplying the number of
Performance Shares that would otherwise vest based on Company performance by a
fraction, where the numerator is the number of days you remained in Service from
the Grant Date through the date of your termination of Service and the
denominator is the number of days from the Grant Date to the date the
performance criteria were satisfied.

 

--------------------------------------------------------------------------------


 

 

 

The resulting aggregate number of vested shares will be rounded down to the
nearest whole number, and you cannot vest in more than the maximum number of
shares set forth on the cover sheet.

 

 

 

 

 

Notwithstanding the foregoing vesting rules, if you incur an Involuntary
Termination, and such termination occurs within the period beginning ninety (90)
days prior to and ending two (2) years after the occurrence of a Corporate
Transaction, then, you will be one hundred percent (100%) vested in the maximum
number of Performance Shares set forth on the cover sheet as of the date of your
termination.

 

 

 

 

 

For this purpose, Involuntary Termination in connection with a Corporate
Transaction means a termination of your Service during the one year period
commencing with a Corporate Transaction by reason of:

 

 

 

 

 

(a)           your involuntary discharge by the Company for reasons other than
Cause; or

 

 

 

 

 

(b)           your voluntary resignation from the Company following (i) a
material adverse change in your title or responsibilities with the Company,
(ii) a material reduction in your base salary, or (iii) receipt of notice that
your principal work place will be relocated by more than 50 miles.

 

 

 

 

 

Except as may be provided in an applicable employment agreement between you and
the Company or an Affiliate, no additional Performance Shares will vest after
your Service has terminated for any reason.

 

 

 

Delivery of Stock Pursuant to Vested Performance Shares

 

Unless an earlier delivery date is specified below, a certificate for all of the
shares of Stock represented by the vested Performance Shares (which shares of
Stock will be rounded down to the nearest number of whole shares) will be
delivered to you as soon as practicable after you have vested in such
Performance Shares, but in no event later than September 30 of the year in which
the fiscal year ends, provided that, if vesting occurs during a period in which
you are (i) subject to a lock-up agreement restricting your ability to sell
shares of Stock in the open market, or (ii) restricted from selling shares of
Stock in the open market because you are not then eligible to sell under the
Company’s insider trading plan or similar plan as then in effect (whether
because a trading window is not open or you are otherwise restricted from
trading), vesting in such shares of Stock will be delayed until the earlier of
(A) the first date on which you are no longer prohibited from selling shares of
Stock due to a lock-up agreement or insider trading or similar plan restriction
applicable to you or (B) either the date of your involuntary termination of your
Service by the Company or a Subsidiary, your death or your Disability (the
earlier of the dates in clause (A) and (B) shall be the “Deferred Vesting
Date”), and provided, further, that you have been continuously in Service to the
Company or a Subsidiary from the Grant Date until the Deferred Vesting Date.

 

 

 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. In no case shall the shares withheld or
delivered exceed the minimum required Federal, state, and FICA statutory
withholding rates. The Fair Market Value of the shares of Stock used to satisfy
such withholding obligation shall be determined by the Company or its Affiliate
as of the date that the amount of tax to be withheld is to be determined. If you
make an election pursuant to this paragraph, you may satisfy your withholding
obligation

 

2

--------------------------------------------------------------------------------


 

 

 

only with shares of Stock that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.

 

 

 

 

 

Notwithstanding the foregoing, if you are terminated under circumstances
entitling you to vest in Performance Shares even though you do not remain in
Service through the date on which Performance Shares vest hereunder, a
certificate for all of the shares of Stock represented by the vested Performance
Shares (which shares of Stock will be rounded down to the nearest number of
whole shares) will be delivered to you as soon as practicable following the end
of each applicable fiscal year, but in no event later than September 30 of each
applicable fiscal year.

 

 

 

Forfeiture of Unvested Performance Shares

 

In the event that your Service terminates for any reason, unless otherwise
provided in an applicable written employment agreement entered into in the
future between you and the Company or an Affiliate, if any, and except as
provided above in the case of an Involuntary Termination in connection with a
Corporate Transaction or in connection with a Deferred Vesting Date, you will
forfeit all of the Performance Shares that have not yet vested.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Performance Shares or your acquisition of Stock under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require such payments from you;
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate; or (iii) cause an immediate forfeiture of shares of Stock subject
to the Performance Shares granted pursuant to this Agreement in an amount equal
to the withholding or other taxes due.

 

 

 

Retention Rights

 

Neither the Performance Shares nor this Agreement give you the right to be
retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Performance Shares, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of Performance
Shares or (B) a forfeiture of any shares of Stock acquired by you upon vesting
of the Performance Shares. Unless otherwise specified in a written employment or
other agreement to be entered into in the future between the Company and you, if
any, you take actions in competition with the Company if you directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or are a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of creating, financing, acquiring, investing in and managing
precious metal royalties, precious metal streams and similar interests. Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for shares of Stock relating to the vested Performance
Shares has been issued (or an appropriate book entry has been made). No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued (or an appropriate book entry has
been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Performance Shares covered by this grant shall be adjusted
(and rounded down to the nearest whole number) if required pursuant to the Plan.
Performance Shares shall be

 

3

--------------------------------------------------------------------------------


 

 

 

subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law, rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Section 409A

 

It is intended that this Agreement comply with Section 409A of the Internal
Revenue Code (“Section 409A”) to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Agreement will be interpreted and
administered to be in compliance with Section 409A. To the extent that the
Company determines that you would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional taxes or penalties. The nature of any such amendment shall be
determined by the Company. Notwithstanding anything to the contrary in this
Agreement or the Plan, to the extent required to avoid accelerated taxation and
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your “separation from service” (as
defined for purposes of Section 409A, a “Separation from Service”) will instead
be paid on the first payroll date after the six-month anniversary of your
Separation from Service (or your death, if earlier). Notwithstanding anything to
the contrary in this Agreement, for purposes of any provision of this Agreement
providing for the settlement of any shares of Stock upon or following a
termination of employment or a termination of Service that are considered
“deferred compensation” under Section 409A, references to your “termination of
employment” or “termination of Service” (and corollary terms) with the Company
shall be construed to refer to your Separation from Service. Each installment of
Performance Shares that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary at (303) 573-1660 to request paper copies
of these documents.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Performance Shares. Any prior agreements, commitments
or negotiations concerning the Performance Shares are superseded.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

4

--------------------------------------------------------------------------------


 

Grant No. XX-   -PS-GEO-1

 

Exhibit A

 

For purposes of this Agreement, “Net GEOs” shall mean net gold equivalent ounces
of production on an annual fiscal year basis and “GEO Baseline” shall mean
the            Net GEOs achieved in fiscal year     , holding gold price
constant for all future fiscal years and excluding Net GEO production from the
Company’s Voisey’s Bay net smelter return royalty.

 

If the Company achieves an increase in Net GEOs over the GEO Baseline for any of
fiscal year        ,         ,         ,         or          that is greater
than            ounces, the number of Performance Shares that will vest shall be
determined by linear interpolation between (a) the maximum number of Performance
Shares set forth on the cover sheet if the Company achieves an increase in Net
GEOs over the GEO Baseline of            ounces or more, (b) the target number
of Performance Shares set forth on the cover sheet if the Company achieves a
target increase in Net GEOs over the GEO Baseline of          ounces, and (c) no
Performance Shares if the Company achieves the GEO Baseline.  For further
clarity, no Performance Shares will vest under this Agreement if the increase in
Net GEOs over the GEO Baseline is less than          ounces.

 

If less than the maximum number of Performance Shares vest as a result of
performance for a fiscal year, you are eligible to vest in additional
Performance Shares for future fiscal years (but not beyond fiscal year       ),
in accordance with the principles set forth on this Exhibit A.  In no event are
you eligible to vest in more than the maximum number of Performance Shares
subject to this Agreement.

 

--------------------------------------------------------------------------------